Title: To James Madison from George W. Erving, 3 August 1807
From: Erving, George W.
To: Madison, James



Sir
Madrid Augt. 3. 1807

I had the honor to write to you on the 13t. & on the 26th. Ulto. communicating the intelligence received here, of an Armistrice & subsequent peace concluded between France & Russia.  In the same manner, to take the chance which there may be of this reaching you sooner than information from any other quarter, I now inclose an extraordinary gazette of Madrid published yesterday, in Consequence of the arrival of a Cabinet courier from Paris who brought the Moniteur of July 25th., which contains the articles of peace between France & Russia, & also of that which has been concluded between Prussia & France.
Prussia it seems loses about one third of her territority & population (before estimated at 9,000,000), but not more as is supposed than one fourth in Value, that is, of Revenue: she loses her principal Sea-port, remaining nearly surrounded with a new power of the Emperor’s creation; receives her strong places & arsenals destitute of cannon, of powder, & all military provisions; and her country in general impoverished in Every respect; as indeed supposing the utmost moderation on the part of the french troops must necessarily result from its having been the theatre of war and the residence of such immense armies.  Thus she seems to be entirely Erased from the list of great powers, and the care & labor of many years, even under the wisest administration of her affairs will be necessary to restore her to any degree of importance.
Russia gains from Prussia a very inconsiderable part of the 3d. division of Poland; she submits her dispute with the Porte to the mediation of France; and undertakes to mediate between France & England.
You will Observe Sir that the 19 Article of the Treaty (with Russia) seems to leave room for question whether Hamburgh & the free towns on the right of the Elbe, may form a part of the kingdom of Westphalia: it is true that they are in the occupation of the French, but are they in "possession" in the sense of the treaty.
It is generally beleived to be the intention of the Emperor to marry the king of Westphalia to the daughter of Saxe, that thus on the death of the old Elector his former dominions together with his new Dukedom of Warsovia may be added to Westphalia: but against this supposition is the Salique law which must regulate the succession in Saxe at least; and the Elector has a nephew, or in case of the death of the nephew, there are the houses of Saxe Gotha and Saxe Weimar which furnish abundance of heirs.
It woud appear by the 28t. Article of the treaty ( in the Spanish translation that France reserves to itself a right of regulating for the future the civil and military government of Prussia: This was so interesting a doubt that I have taken pains to see the moniteur; and have copied the article as it stands there: viz
"Il sera fait immediatement une convention ayant pour objet de regler tout ce qui est relatif au mode et a l’Epoque de la remise des places qui doivent etre restituees a S. M. le Roi de Prusse ainsi que les details qui regardent l’administration civile et militaire des pays qui doivent etre aussi Restituees."
The translation then is not incorrect; What it may have reference to, or what construction may be given to it is certainly Somewhat open to Conjecture; tho here I find every one of opinion that it refers only to the actual civil and military administrations as established by the french during their possession; & tho the reasonableness of this conclusion is very much strengthened by the foregoing part of the article, as well as otherwise; yet the whole might certainly have been expressed with much more precision.
The offer of the Russian Mediation, & the short time allowed for its acceptance by England (which may well be reduced by the delay of couriers, or by the more unavoidable accidents of a sea passage to a few days, or even hours) seems admirably calculated to afford a reasonable pretext for Russia to quarrel with England, and finally to adopt the plan so hostile to her commerce which has already been acceded to by Prussia; as well as to create the greatest possible consternation in England, by such a distraction & even division in their counsels as no crisis has ever before produced.
Tho it coud not be presumed that the mediation of such a power, under such circumstances woud be accepted; yet it seems probable upon the whole that the actual administration of England has not sufficient Energy & character to take upon itself the responsibility of rejecting it; and in other views it may be their policy to accept it, tho it be certain that it cannot lead to an honorable, or even to a safe peace; for whatever terms the moderation of the Emperor might lead him to grant as to Hanover & Sicily, yet all the other objects of the war must remain Entirely defeated; and as to these the now state of the continent will Enable him to reassume his concessions whenever he shall judge the moment to be favorable, with the advantage of having in possession what the English woud restore as the price of those concessions.
Thus Great Britain appears to have passed over the Course which as history teaches has been destined for all Empires.
You will observe Sir that no notice is taken of the Swedes in these treaties.  Their king with an excentricity unparrelleld, put an End to his armistrice about the time that these negotiations were completed, and has advanced ten leagues from Stralsund; for what purpose nobody can imagine, his force consisting only of 12 or 15,000 Swedes, possibly 8 or 10 thousand English, & the same number of Prussians; which last of course must now abandon him.  Marshal Br may have had in that quarter altogether about 50,000 men under his command, before the peace placed at his disposal as many more troops as he might Judge necessary: Therefore if the king has any remains of prudence it may be Expected that he will return immediately to Stralsund, but if he shoud advance or attempt to keep his position, he must inevitably be destroyed: In either case he will lose his Pomerania for which he will doubtless be indemnified by the English; and as in the mean time he receives subsidies very convenient to him, if he does not risque a Battle, he may probably after all Retire with pecuniary advantages at least; if not with the reputation of a great warrior or of a judicious Prince.  I have the honor to be Sir With the most perfect Respect and Consideration Your very obt St

George W Erving

